DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 24, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  the word “times” appears to be a misspelling for “tines”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 9,347,192) in view of Holub (US 8,684,429).
As to claim 1, Smith discloses an animal waste collection assembly (10) configured to collect animal waste in a plastic bag, as illustrated in Figures 1-11, the assembly comprising a pole (100) defining a handle, the pole being elongated and having a first end (104) and a second end (106); a frame (130) configured to releasably engage and support a plastic bag (400), the frame including a closed loop being attached to and extending away from the second end of the pole, the closed loop having an end member (144) positioned opposite of the pole, the end member being linear and being orientated perpendicular to a longitudinal axis of the pole; a plurality of tines (190) being attached to and extending away from the end member, the tines being co-planar with respect to each other, the tines lying a plane being angled back toward the pole.  However, Smith doesn’t show the end member being linear for a distance greater than 4.0 inches and a clip being mounted on the pole adjacent to the second end and configured to releasably secure an edge of the plastic bag to the pole.
Holub teaches a collection device comprising a sliding lock assembly (40)  having a clamp (46) mounted on a pole (20) for releasably securing a plastic bag(100) to the pole (see Figure 8).
To provide the device of Smith with a sliding lock assembly having a clamp  mounted on the pole would have been obvious to one of ordinary skill in the art, in view of the teachings of Holub, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the clamp used in Holub would allow the animal waste collection assembly of Smith to releasably secure both edges of the plastic bag on the top of the pole as an additional securement point.
In addition, Smith discloses the claimed invention except for the end member being a distance greater than 4 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the frame with the end member being a distance greater than 4 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.II.A.
With claim 3,  Smith discloses the claimed invention except for the plane of the tines forming an angle with respect to the longitudinal axis between 62° and 68°.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify that the plane of the tines forms an angle with respect to the longitudinal axis between 62° and 68°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.II.A.
With claim 9, a pair of spikes (146) being attached to the frame, the spikes being positioned on opposite sides of the longitudinal axis with respect to each other, the spikes extending toward the pole, the spikes being configured to pierce and engage the plastic bag (see Figure 11).
With claim 10,  Smith discloses the claimed invention except for the spikes having a length between 0.5 inches and 2.0 inches.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify that the spikes have a length between 0.5 inches and 2.0 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.II.A.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 9,347,192) in view of Holub (US 8,684,429) as applied to claim 1 above, and further in view of Northrop et al (US 8,544,906).
Smith discloses the claimed invention except for the pole to have a break to form a first portion and a second potion that can be removably attached to each other.  Northrop et al teach a pole (14) that can be assembled as separate members (14,16) (see Figure 7).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the pole of Smith as separate members, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art as taught by Northrop et al for easy assembly and disassembly for storage purposes.
Allowable Subject Matter
Claims 14-16 are allowed.
Claims 4-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harrison, Hays, Clark, Fulbrook, and Scott are cited as being relevant art, because each prior art discloses an animal waste collection assembly comprising a pole and a frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/             Primary Examiner, Art Unit 3651